FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                          Court of Appeals No. 12-14-00300-CV

                                 Trial Court No. P12025

In the Estate of Rodney Joe Knight, Deceased
DOCUMENTS FILED                          AMOUNT       FEE PAID BY

Motion fee                                   $10.00   William N Pedersen
Reporter's record                           $140.00   Bill Pedersen
Reporter's record                           $479.00   Appellant and Appellee
Clerk's record                              $211.00   Bill Pedersen III
Motion fee                                   $10.00   William N Pedersen
Supreme Court chapter 51 fee                 $50.00   Stripling, Pedersen & Floyd
Indigent                                     $25.00   Stripling, Pedersen & Floyd
Required Texas.gov efiling fee               $20.00   Stripling, Pedersen & Floyd
Filing                                      $100.00   Stripling, Pedersen & Floyd
TOTAL:                                    $1,045.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 4th day of December 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk